Citation Nr: 0910462	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to 
September 1967.  He died in July 2004.  The appellant is the 
Veteran's widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The Board notes that a day prior to his death in July 2004, 
the Veteran filed a claim for service connection for leukemia 
based on Agent Orange exposure.  As such, the Veteran had a 
"pending" claim in July 2004 that had not been finally 
adjudicated by VA on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(5); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Soon after his death, in August 2004, the appellant 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits By 
a Surviving Spouse or Child.  In this vein, claims for death 
pension, compensation, or dependency and indemnity 
compensation (DIC) are deemed to include a claim for accrued 
benefits if supported by the facts of the case, as is the 
case here.  38 U.S.C. § 5101(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.152(b), 3.1000(c) (2008).  
                        
The RO addressed the issue of service connection for leukemia 
as a claim for accrued benefits, but denied it in the October 
2004 decision on appeal.  However, the appellant did not 
perfect an appeal of this accrued benefits claim by filing a 
notice of disagreement (NOD) and substantive appeal (e.g., VA 
Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2008).  Specifically, in the 
March 2005 NOD, the appellant only expressed disagreement 
with the cause of death claim now on appeal.  Therefore, the 
accrued benefits claim is not before the Board at this time, 
since no intent was expressed to appeal this issue.   

FINDINGS OF FACT

1.  The Veteran died in July 2004.  The death certificate 
lists the immediate cause of death as sepsis, with 
contributory causes of death listed as acute lymphocytic 
leukemia and septic shock.  

2.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability. 

3.  There is no evidence of sepsis or acute lymphocytic 
leukemia or septic shock  
 (i.e., the causes of the Veteran's death) during his 
military service or for many years thereafter, and the 
competent evidence of record demonstrates no relationship 
between the causes of his death and his military service to 
include herbicide exposure.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 1154(b), 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 
3.304(d), 3.307, 3.309, 3.312 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the appellant dated in June 
2005 and October 2008.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her cause of death 
claim; (2) informing her about the information and evidence 
the VA would seek to provide; and (3) informing her about the 
information and evidence she was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

With regard to additional notice, the October 2008 letter 
from the RO further advised her that an effective date will 
be assigned if service connection for cause of death is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, with regards to the content of VCAA notice, the 
Board observes that the VCAA notice letter was not fully 
complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), in that this letter only addressed the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  Notably, this letter 
failed to provide an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  At the time of his 
death, the Veteran did not have any service-connected 
conditions; rather, the appellant's case rests on a disorder 
that is currently nonservice-connected (i.e., leukemia).  She 
asserts this disorder was the result of Agent Orange exposure 
during service, yet no VCAA letter addresses Agent Orange in 
the present case.  Therefore, there is a content error in the 
VCAA notice provided to the appellant.     

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
appellant, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the appellant in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to the content error by not providing proper Hupp notice for 
her DIC claim has been rebutted:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit in this case; and (2) based on her 
contentions and the communications provided to her by VA over 
the course of this appeal, a reasonable person would 
understand what is needed to prove her claim.

Specifically, the appellant submitted a personal statement 
dated in June 2007, a copy of a VA Agent Orange Review letter 
with her March 2005 NOD, and a copy of the Veteran's death 
certificate, showing actual knowledge of the evidence 
required to prove her DIC claim.  She stated why she believed 
the Veteran's nonservice-connected leukemia was related to 
his presumed herbicide exposure during his Vietnam service.  
She discussed her observations concerning earlier post-
service symptoms of leukemia she says the Veteran manifested.  
She also clearly has knowledge of the specific disorders 
which are recognized as presumptively service connected due 
to Agent Orange exposure in Vietnam.  Moreover, the April 
2006 statement of the case (SOC) and June 2008 supplemental 
statement of the case (SSOC) provided the appellant with a 
summary of the pertinent evidence as to her cause of death 
claim, a citation to the pertinent laws and regulations 
governing her cause of death claim, and a summary of the 
reasons and bases for the RO's decision to deny her cause of 
death claim.  These documents also provided the relevant 
regulations and analysis pertinent to service connection 
claims based on herbicide exposure in Vietnam.  Overall, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of her DIC claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).  Therefore, the presumption of 
prejudice due to a content error for her cause of death claim 
has been rebutted.  

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the appellant all necessary VCAA notice 
prior to initially adjudicating her claim in October 2004, 
the preferred sequence.  But in Pelegrini II, the U. S. Court 
of Appeals for Veterans Claims (Court) clarified that in 
these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure 
the appellant receives (or since has received) content-
complying VCAA notice, followed by readjudication of her 
claim, such that the intended purpose of the notice is not 
frustrated and she is still provided proper due process.  In 
other words, she must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO readjudicated the claim in the 
SOC and SSOC after providing VCAA notice, the RO then 
provided additional Dingess notice in October 2008, but did 
not go back and readjudicate the claim by way of a subsequent 
SSOC.  So in essence, based on the above caselaw, the timing 
defect in VCAA notice was not rectified.  Regardless, the 
Court also recently held the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the appellant did not submit any additional 
pertinent evidence in response to the October 2008 Dingess 
letter.  In fact, in a July 2008 Report of Contact, she 
stated she had no additional evidence or information to 
provide to the VA.  Therefore, the absence of a subsequent 
SSOC after this notice is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here 
for any error in timing.      


As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs) and VA treatment records.  
The appellant has submitted personal statements, private 
medical evidence, a death certificate, and a copy of a VA 
Agent Orange Review letter.     

In addition, the Board finds that the evidence here does not 
require that a separate VA medical opinion be obtained with 
respect to appellant's cause of death claim for benefits.  In 
this vein, the Board acknowledges the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), 
which held that 38 U.S.C.A. § 5103A(a) does not require the 
VA to assist a claimant in obtaining a medical opinion or 
examination in a DIC claim when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In essence, here, the VA Secretary's determination in 
the Federal Register that, with the exception of chronic 
lymphocytic leukemia, all other forms of leukemia are not 
related to herbicide exposure constitutes a probative medical 
opinion against the claim, as it is based on an extensive 
body of evidence and research.  In the present case, there is 
no other competent contrary opinion of record.  In addition, 
the STRs are silent for any reference to the leukemia or 
sepsis which caused the Veteran's death, and there is no 
competent evidence in the claims folder of these disorders 
until decades after service.  Consequently, there is no 
reasonable possibility of substantiating this claim on any 
basis, and another medical opinion is not warranted.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations with Analysis - Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008); see generally 38 
U.S.C.A. Chapter 11.  

Generally, a Veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as malignant tumors, are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Chronic 
lymphocytic leukemia and Non-Hodgkin's lymphoma are diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  
To warrant service connection, these particular cancers may 
manifest at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Further, if an injury or disease was alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
However, the provisions of 38 U.S.C.A. § 1154(b) do not 
establish a presumption of service connection, but eases the 
combat Veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
That is, the statute provides a basis for determining whether 
a particular injury was incurred in service, but not a basis 
to link the injury etiologically to the current condition.  
Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 523-24 (1996).  Service connection by 
way of the combat presumption may also be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran died on July [redacted], 2004.  He was 58 
years old.  Private and VA hospital records dated from March 
2004 to July 2004 during the weeks preceding his death reveal 
that he was hospitalized, diagnosed with, and treated for 
acute leukemia with anemia and respiratory distress.  His 
leukemia was variously described as acute leukemia, acute 
lymphocytic leukemia, acute myeloid leukemia, acute monocytic 
leukemia, acute myelomonocytic leukemia, acute monoblastic 
leukemia, acute histiocytic leukemia, and acute mast cell 
leukemia.  These diagnoses were confirmed by way of VA 
surgical pathology testing.  The death certificate lists the 
immediate cause of death as sepsis, with contributory causes 
of death listed as acute lymphocytic leukemia and septic 
shock.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability.  

The appellant contends that the cause of death listed on the 
Veteran's death certificate, acute lymphocytic leukemia, is 
related to herbicide (Agent Orange) exposure during the 
Veteran's period of active military service in Vietnam in the 
1960s.  In other words, the appellant believes the evidence 
of record is sufficient to establish service connection for 
the Veteran's leukemia.  She surmises the Veteran experienced 
symptoms as early as 1979.  See March 2005 NOD; April 2006 
substantive appeal; and personal statement dated in June 
2007.  

Initially, the Veteran's DD Form 214 confirms he served in 
Vietnam during the Vietnam era, so it is presumed he was 
exposed to an herbicide agent - such as Agent Orange, while 
there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  But with respect 
to presumptive service connection due to Agent Orange 
exposure, the Veteran's diagnosis of acute lymphocytic 
leukemia is not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Nor are the 
other causes of his death - sepsis or septic shock.  
Notably, no physician has diagnosed the Veteran with either 
chronic lymphocytic leukemia or Non-Hodgkin's lymphoma, 
diseases the presumption would apply to.  In this vein, in 
June 2005 a VA physician advised the RO that the Veteran's 
particular leukemia diagnosis does not constitute either 
chronic lymphocytic leukemia or Non-Hodgkin's lymphoma.  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  In fact, VA has also specifically 
determined that, except for chronic lymphocytic leukemia, all 
other types of leukemia are not associated with exposure to 
herbicide agent for purposes of the presumption.  See 72 Fed. 
Reg. 32,395-32,399 (June 12, 2007) (emphasis added).  

This does not, however, preclude the appellant from 
establishing her entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran (or 
appellant) may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) by submitting medical evidence of a nexus between the 
disease and his exposure to herbicides during military 
service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court 
has specifically held that the provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In this regard, the Board finds that service connection for 
the Veteran's acute lymphocytic leukemia on a direct basis, 
to include as due to herbicide exposure, is not warranted.  
Even though he is presumed exposed to herbicides as a result 
of his service in Vietnam under 38 C.F.R. § 3.307(a)(6), 
there is clear, competent medical evidence that is flatly 
against a nexus finding.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); Van Slack, 5 Vet. App. at 502.  

Specifically, the VA Secretary has specifically found that 
there is inadequate or insufficient medical evidence to 
determine an association between exposure to herbicides and 
leukemia other than chronic lymphocytic leukemia.  See 72 
Fed. Reg. 32,395-32,399 (June 12, 2007).  In fact, the 
Federal Register specifically discussed acute lymphocytic 
leukemia, the cause of the Veteran's death, as a disorder not 
related to herbicide exposure.  Exposure to high doses of 
radiation is a known risk factor for this type of cancer, but 
there is no evidence or allegation the Veteran was exposed to 
ionizing radiation during service.  This determination, based 
on thorough and substantive medical research, constitutes a 
valid medical opinion.  Acute myeloid leukemia (one of the 
Veteran's diagnoses), was also mentioned in the Federal 
Register as the most common leukemia among adults.  Risk 
factors for acute myeloid leukemia include high doses of 
ionizing radiation, occupational exposure to benzene, tobacco 
smoking, and some medications used in cancer chemotherapy.  
Taking account of the available evidence and National Academy 
of Science's analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and leukemia other than chronic lymphocytic leukemia 
outweighs the credible evidence for such an association, such 
that he has determined that a positive association does not 
exist.  In fact, it is highly unlikely that any contrary 
medical opinion could be of sufficient weight to overcome the 
large body of evidence relied upon by the VA Secretary in 
making this negative finding.  Of equal significance is that 
in June 2005 a VA physician advised the RO that the Veteran's 
particular leukemia diagnosis does not constitute either 
chronic lymphocytic leukemia or Non-Hodgkin's lymphoma.  
These opinions are therefore entitled to significant 
probative value.    

Moreover, as to direct service connection, STRs are negative 
for any complaint, treatment, or diagnosis of leukemia or 
sepsis during service.  The Board acknowledges the Veteran's 
DD Form 214 shows he received the Combat Infantryman Badge 
(CIB), among other awards and medals, which is prima facia 
evidence he engaged in combat.  Indeed, the Board finds that 
his Agent Orange exposure is consistent with his combat 
service.  Therefore, there is satisfactory lay evidence of 
exposure to Agent Orange, which is presumed anyway because of 
his service in the Republican of Vietnam.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Although the combat 
presumption is in effect, neither the Veteran nor the 
appellant has provided any lay statements alleging in-service 
symptoms of or treatment for the causes of the Veteran's 
death (sepsis or acute lymphocytic leukemia).  Therefore, the 
combat presumption is really of no benefit to the appellant 
in the present case.  

Post-service, the first competent evidence of treatment for 
symptoms of sepsis or leukemia is from March 2004, 
approximately 37 years after the Veteran's discharge from 
service.  See private Pavia Hospital records dated in March 
2004.  The Federal Circuit Court has held that such a lengthy 
lapse of time between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  It follows that there is no basis to award service 
connection for his causes of death based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  In addition, the 
presumption of in-service incurrence for chronic diseases, in 
this case a malignant tumor, is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the appellant's assertions that the 
Veteran experienced weakness and frequent colds since 1979 
when she first met him.  She believes it is possible these 
symptoms were indicative of "mild" leukemia due to his 
Agent Orange exposure.  See June 2007 statement.  Although 
the appellant is competent to report her observations on the 
Veteran's medical symptoms and discomfort during his 
lifetime, she is not competent to render an etiological 
opinion as to the medical etiology of his causes of death, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1), (2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
She is also not competent to attribute his earlier symptoms 
in 1979 to leukemia, a diagnosis necessitating medical 
education and training.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


